UNITED STATES COURT OF APPEALS
Filed 2/4/97
                     TENTH CIRCUIT



 BENJAMIN J. ROSCOE,

          Plaintiff-Appellant,
                                                       No. 96-2138
 v.                                              (D.C. No. CIV-94-638-M)
                                                      (D. New Mex.)
 UNITED STATES OF AMERICA,

          Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. Submitted without oral argument.

      Mr. Benjamin Roscoe appeals from an order of the district court enjoining

him from filing further lawsuits “against the United States, a federal agency, or


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions 10th Cir. R. 36.3.
any federal employee, in the United States District Court for the District of New

Mexico” without first seeking leave of court and certifying “that the claims he

wishes to present are new claims never before raised and disposed of on the

merits by any federal court” and that “the claims are not frivolous or taken in bad

faith.” Memorandum Opinion and Order, May 28, 1996, at 1,3,4. We have

reviewed the district court order in light of our remand order filed April 25, 1996,

and the requirements of Tripati v. Beaman, 878 F.2d 351 (10th Cir. 1989), and

we conclude the district court order fully complies with both.

      We AFFIRM the judgment of the district court enjoining Mr. Roscoe. The

mandate shall issue forthwith.


                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Chief Judge




                                         -2-